The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Notice to Applicant
In response to the communication received on 06/27/2022, the following is a Final Office Action for Application No. 14902391.   

Status of Claims
Claims 33-53 are pending.
Claims 1-32 are cancelled.

Response to Amendments
Applicant’s amendments have been fully considered. 

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in light of the new grounds of rejection, as necessitated by amendment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 33-53 are rejected under 35 U.S.C. 103 as being unpatentable over Stephan et al. (US 20140249872 A1) hereinafter referred to as Stephan in view of Nolan et al. (US 20120323558 A1) hereinafter referred to as Nolan.  

Stephan teaches:
Claim 33. A system comprising: 
a data source; and a set of server computers storing instructions that, when executed by one or more processors of the set of server computers, causes the one or more processors of the set of server computers to perform operations comprising (¶0022 the PBX switch 130 may be controlled by software stored on a telephony server 134 coupled to the PBX switch. In another embodiment, the PBX switch 130 may be integrated within telephony server 134. The telephony server 134 incorporates PBX control software to control the initiation and termination of connections between telephones within the contact center 100 and outside trunk connections to the PSTN 102.): 
retrieving from the data source unstructured raw data having one or more groups of parameters (¶0028 According to one aspect of the present disclosure, the contact center control system 142 is configured to record and collect multi-channel customer interaction data and other structured and unstructured data for use in predictive models, agent evaluation and training programs, and other tools utilized to increase efficiency and efficacy of the contact center); 
transforming the unstructured raw data into structured data, the transforming the unstructured raw data includes one or more of time series analysis, text analysis, or natural language processing (¶0028 the control system 142 may include a hardware or software-based recording server to capture the audio of a standard or VoIP telephone connection established between an agent workstation 140 and an outside customer telephone system. Further, the audio from an unstructured telephone call, recorded message, or video conference session may be transcribed manually or automatically, and stored in association with the original audio or video.); 
for each group of parameters in the one or more groups of parameters of the structured data, generating one or more groups of new parameters for the structured data, the generation of the one or more groups of new parameters comprising (¶0006 In one embodiment, the first customer profile includes biographical data about the first customer. In another embodiment, the past interaction data includes behavioral assessment data about the customers in the customer group. In yet another embodiment, the behavioral assessment data includes personality type data generated by applying a linguistic-based behavioral algorithm to unstructured data recorded during the past interactions. ¶0060 In block 304 of method 300, the actual outcome of the customer interaction is compared to the predicted outcome to generate an interaction score associated with the agent conducting the interaction. For example, if in block 222 it was predicted that there was a low likelihood that a customer would make a purchase as a result of the customer interaction, but the customer actually made a purchase, the agent would be assigned a positive interaction score.):  
automatically analyzing each parameter in a group of the one or more groups of parameters (¶0060 a plurality of predicted identified outcomes may be compared against a plurality of respective actual outcomes to generate a plurality of interaction scores. The interaction scores may be aggregated to produce an overall interaction score that is either positive, negative, or neutral. A success rate of an agent may be based on the overall interaction score. Further, in some embodiments, interaction scores of multiple agents may be aggregated to generate group performance data, for example, related to all agents in a contact center, region, or company.); 
identifying a set of new parameter types and a set of new parameter values corresponding to the set of new parameter types based on an analysis of the new parameters (¶0071 The method 400 next proceeds to block 418 where the where the predictive model is applied to the specific customer's profile to calculate a likelihood that the identified outcome will occur in association with the current interaction with the specific customer. In more detail, each of the interaction and biographical data values within the customer's profile that were deemed relevant to the outcome is multiplied by its respective regression coefficient as determined by the predictive model, and the data values are summed.); 
based on the set of new parameter types and the corresponding set of new parameter values , using a trained neural network to generate a plurality of prediction models associated with each group of new parameters such that each group of new parameters has a prediction model of the plurality of prediction models (¶0071 The method 400 next proceeds to block 418 where the where the predictive model is applied to the specific customer's profile to calculate a likelihood that the identified outcome will occur in association with the current interaction with the specific customer. In more detail, each of the interaction and biographical data values within the customer's profile that were deemed relevant to the outcome is multiplied by its respective regression coefficient as determined by the predictive model, and the data values are summed… in some embodiments, the interaction data values are applied to the predictive model to calculate the likelihood that the identified outcome will not occur in association with the identified customer. In the illustrated embodiment, the predictive result is calculated after the termination of the interaction, but, in alternative embodiments, the predictive result may be calculated during the course of the interaction with the specific customer, such as in near real-time.  ¶0078 In one embodiment, building the predictive model includes inputting the standardized input data into predictive analytics software to create a binary logistic regression model based on the input data...); and  
applying each prediction model to generate a probability of a successful future interaction with one or more potential customersfuture interaction with one or more potential customers.AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3Application Number: 14/902,391Dkt: 2043.K79US1 Filing Date: December 31, 2015 (¶0072 Next, in block 420, some action may be optionally taken based on the outcome prediction made in block 418. As an example, if the predictive results obtained in block 418 indicate that there is a high likelihood that the specific customer will terminate his or her service during or after the current interaction, some remedial action may be taken during or after the current interaction to prevent the customer from terminating. For example, the control system 142 and/or the analytics system 160 may send a signal to an agent to prompt the agent to take some specific action with regard to the customer. ¶0074 For example, in one embodiment, customer profile data may be standardized and benchmarked so as to provide uniform and relevant input to the prediction model software. Further, the customer-based interaction outcome prediction may be used to route an incoming communication from customers in the customer group to a specific agent based on a likelihood the customers will be satisfied with the particular agent).   
Although not explicitly taught by Stephan, Nolan teaches in the analogous art of apparatus for creating a predicting model:
using a trained neural network to generate […] (¶0072 With reference now to FIG. 2, the Offline portion of the present invention's workflow combines machine learning capabilities with SME knowledge to convert historic structured and unstructured data into behavioral prediction models. The application may ingest large scale corpora of structured and/or unstructured text; aid the SME in performing Discovery Services on the documents, resulting in the selection of a set of variables and associated data to use within the model; and then utilize Probabilistic Modeling algorithms to help the SME generate entity-level probability models. The system is designed to present the SME with information that can help them with their analysis but also allows them, throughout the process, to input new knowledge not captured by the machine learning algorithms. These models are then used within the Online workflow described below.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus for creating a predicting model of Nolan with the system for customer-based interaction outcome prediction system of Stephan for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Stephan ¶0004 teaches that it is desirable to overcome outcome predictions that are often based on data collected during a single interaction and thus may not be as accurate as they could be with respect to customers in identifiable groups; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Stephan Abstract teaches customer-based outcome prediction that includes receiving recordings of interactions with customers in a customer group, analyzing the recordings of the interactions to generate interaction data, and building a predictive model using the interaction data, the predictive model identifying a variable relevant to predicting a likelihood of an identified outcome occurring in association with future interactions with customers in the customer group, and Nolan Abstract teaches creating a predictive model including the steps of determining trends and patterns in electronic data, using at least a first machine language algorithm, refining the determination of the algorithm, searching for social models that describe the identified trends and patterns using at least a second machine language algorithm; and 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Stephan at least the above cited paragraphs, and Nolan at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the apparatus for creating a predicting model of Nolan with the system for customer-based interaction outcome prediction system of Stephan.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Stephan teaches:
Claim 34. The system of claim 33 wherein generating the plurality of prediction models further comprises: automatically generating at least one new parameter value based on a value of a given parameter (¶0071 The method 400 next proceeds to block 418 where the where the predictive model is applied to the specific customer's profile to calculate a likelihood that the identified outcome will occur in association with the current interaction with the specific customer. In more detail, each of the interaction and biographical data values within the customer's profile that were deemed relevant to the outcome is multiplied by its respective regression coefficient as determined by the predictive model, and the data values are summed.).  

Stephan teaches:
Claim 35. The system of claim 33 wherein at least one new parameter value of the set of new parameter values includes an indication of an unsuccessful historical interaction (¶0072 Next, in block 420, some action may be optionally taken based on the outcome prediction made in block 418. As an example, if the predictive results obtained in block 418 indicate that there is a high likelihood that the specific customer will terminate his or her service during or after the current interaction, some remedial action may be taken during or after the current interaction to prevent the customer from terminating. For example, the control system 142 and/or the analytics system 160 may send a signal to an agent to prompt the agent to take some specific action with regard to the customer.).  

Stephan teaches:
Claim 36. The system of claim 33, wherein at least one new parameter value of the set of new parameter values contains internal data originating from data sources of a company, and at least one new parameter value of the set of new parameter values contains external data originating from data sources external to the company (¶0030 Further, in other embodiments, the contact center control system 142 may have access to not only to data collected within the contact center 100 but also data made available by external sources such as a third party database 154. In certain embodiments, the control system 142 may query the third party database for customer data, such as credit reports, past transaction data, and other structured and unstructured data.).  

Stephan teaches:
Claim 37. The system of claim 33, wherein the one or more processors is further configured to determine possible values for the new parameters (¶0052 in one embodiment, the prediction score may be a number from zero to one, with a score of one indicating the highest likelihood of the identified outcome occurring. In other embodiments, the prediction score may be a number in a different range or may be another type of indicator. The method 250 continues to block 254 where the prediction score is compared to a pre-selected threshold. In more detail, a pre-selected threshold in this context is a value in the range of possible prediction scores (e.g., between zero and one) against which the prediction score is compared so as to convert it into a binary (i.e., yes/no) prediction.).  

Stephan teaches:
Claim 38. The system of claim 33, wherein the operations further comprise: obtaining one or more additional groups of additional new parameter values, relating to a potential customer of one or more potential customers; and applying at least one of the plurality of prediction models on each of the additional groups for calculating a probability of a successful future interaction with the potential customer (¶0078 In one embodiment, building the predictive model includes inputting the standardized input data into predictive analytics software to create a binary logistic regression model based on the input data. In a preferred embodiment, building the predictive model further includes assigning a regression coefficient to the variable. In a more preferred embodiment, applying the standardized real-time data value to the predictive model includes multiplying the standardized real-time data value by the regression coefficient to get a prediction score. In yet another embodiment, applying the standardized real-time data value to the predictive model is performed during the course of the current customer interaction. In a further embodiment, the method further includes converting the likelihood of the identified interaction outcome occurring into a binary prediction.).  

Stephan teaches:
Claim 39. The system of claim 33, wherein the operations further comprise: grouping the parameters into two or more clusters of groups; and generating, for each cluster, a corresponding cluster-based model useable for providing probabilities of successful future interactions with the one or more potential customers (¶0043 Once an outcome to be predicted is identified, the method proceeds to block 214 where a predictive model operable to predict the likelihood of the identified outcome occurring is built using the input data as standardized in block 210. Specifically, in one embodiment, the standardized input data is fed into predictive analytics software that creates a binary logistic regression model based on the input data. The regression model identifies the variables within the input data that correlate to the identified outcome in the context of a customer interaction. Further, a regression coefficient may be assigned to each identified variable to establish the contribution of the variable to the predicted outcome…).  

Stephan teaches:
Claim 40. The system of claim 39, wherein the operations further comprise performing data balancing on each cluster before generating the cluster-based statistical model (¶0043 Once an outcome to be predicted is identified, the method proceeds to block 214 where a predictive model operable to predict the likelihood of the identified outcome occurring is built using the input data as standardized in block 210. Specifically, in one embodiment, the standardized input data is fed into predictive analytics software that creates a binary logistic regression model based on the input data. The regression model identifies the variables within the input data that correlate to the identified outcome in the context of a customer interaction. Further, a regression coefficient may be assigned to each identified variable to establish the contribution of the variable to the predicted outcome...).  

Stephan teaches:
Claim 41. The system of claim 39, wherein at least one cluster includes a selected subset of new parameter values of the set of new parameter values (¶0043 Once an outcome to be predicted is identified, the method proceeds to block 214 where a predictive model operable to predict the likelihood of the identified outcome occurring is built using the input data as standardized in block 210. Specifically, in one embodiment, the standardized input data is fed into predictive analytics software that creates a binary logistic regression model based on the input data. The regression model identifies the variables within the input data that correlate to the identified outcome in the context of a customer interaction. Further, a regression coefficient may be assigned to each identified variable to establish the contribution of the variable to the predicted outcome…).  

Stephan teaches:
Claim 42. The system of claim 38, wherein the operations further comprise: updating at least one value of the additional new parameter values of at least one of the additional groups giving rise to updated groups; and re-applying each prediction model of the plurality of prediction models on each of the updated groups for calculating a probability of a successful future interaction with the potential customer (¶0078 In one embodiment, building the predictive model includes inputting the standardized input data into predictive analytics software to create a binary logistic regression model based on the input data. In a preferred embodiment, building the predictive model further includes assigning a regression coefficient to the variable. In a more preferred embodiment, applying the standardized real-time data value to the predictive model includes multiplying the standardized real-time data value by the regression coefficient to get a prediction score. In yet another embodiment, applying the standardized real-time data value to the predictive model is performed during the course of the current customer interaction. In a further embodiment, the method further includes converting the likelihood of the identified interaction outcome occurring into a binary prediction.).

As per claims 43-51, the method tracks the system of claims 33-35 and 37-42, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 33-35 and 37-42 are applied to claims 43-51, respectively.  

As per claims 52-53, the non-transitory program storage device tracks the system of claims 33-34, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 33-34 are applied to claims 52-53, respectively.  Dockery discloses that the embodiment may be found as a non-transitory program storage device (Figs. 1-2 and ¶0053).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 5712726787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KURTIS GILLS/Primary Examiner, Art Unit 3623